DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0234526 A1).
 Regarding claim 1, Chen discloses a head-mounted display (Fig. 1), comprising: a host (9), having two installing grooves and two opposite sidewalls (the instances of 
Chen does not specifically disclose that the two connection elements are detachably installed onto the two installing portions of the installing bases.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chen and make the connection elements be removably installed onto the installing portions of the installing bases because such a change would require merely making portions separable. It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, Chen discloses each of the installing portions has an installing surface (noting the surfaces of 162), a stop surface (noting the surface of 16 
Regarding claim 3, Chen discloses each of the connection elements (14) further has a stop portion (noting the inner surface surrounding 22) located at one side of the corresponding locking portion, and each of the stop portions abuts against the corresponding stop surface.
Regarding claim 4, Chen discloses each of the connection elements further has a buckle portion (142/122) connected to the corresponding locking portion, the head belt is a flexible head belt (8), and the two connection portions respectively pass through and are fixed to the two buckle portions.

Alternatively, claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0234526 A1) in view Byun et al. (US 2017/0090514 A1).
Regarding claim 1, Chen applies as above, but to the degree that it can be argued that Chen does not specifically disclose a mirrored connection device. 
Byun et al. (Byun hereafter) teaches the ability to have a head mounted device including a host (110) having mirrored connection portions on each side of the device (Fig. 4).

Regarding claim 2, modified Chen discloses each of the installing portions has an installing surface (noting the surfaces of 162), a stop surface (noting the surface of 16 that abuts 942) connected to the installing surface, and at least one first installing hole (noting the space between 162) penetrating through the installing surface, and each of the connection elements has a locking portion (noting the inner surface of the device that contacts 24) and at least one second installing hole (166) penetrating through the locking portion, each of the locking portions abuts against the installing surface of the corresponding installing portion, and each of the first installing holes is aligned with the corresponding second installing hole and locked by a locking member (24) therein.
Regarding claim 3, modified Chen discloses each of the connection elements (14) further has a stop portion (noting the inner surface surrounding 22) located at one side of the corresponding locking portion, and each of the stop portions abuts against the corresponding stop surface.
Regarding claim 4, modified Chen discloses each of the connection elements further has a buckle portion (142/122) connected to the corresponding locking portion, the head belt is a flexible head belt (8), and the two connection portions respectively pass through and are fixed to the two buckle portions.

Byun further teaches the ability to have a display device having a head belt having two connection portions (noting each end of 170) each of the connection portions has a first section and a second section, and the first section of each of the connection portions is folded backward and combined with and fixed (via 173) to the corresponding second section after passing through the buckle portion of the corresponding connection element.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chen and use the teaching of Byum and attach the head belt including folding sections backward and fixing them to other portions because such a change would allow adjustment of the head belt as well as hold the ends of the head belt in place thereby preventing them from dangling and moving and thereby disturbing the user.
	
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0234526 A1) in view of Howard et al. (US 7,1209,39 B1).
Regarding claims 6-8,  Chen does not specifically disclose each of the connection elements has a first pivot portion adjacent to the locking portion, the head belt is a rigid head belt, and each of the connection portions is configured with a second 
Howard et al. teaches the ability to have a head worn device including a front portion 14, a connection portion connecting a rigid rear strap (16, noting it is rigid to the degree disclosed above) of the connection elements (21) has a first pivot portion (17), and each of the connection portions is configured with a second pivot portion (19) pivoted to the corresponding first pivot portion, each of the first pivot portions has at least one ring-shaped groove (noting the shape of the inner face of 17), and each of the second pivot portions has at least one ring-shaped rib (noting the shape of the outer face of 19 that interfaces with the inner face of 17), the ring-shaped rib of each of the second pivot portions is inserted into and slidably disposed at the ring-shaped groove of the corresponding first pivot portion (noting a point on the outer portion of 19 will slide relative to an inner portion of 17 when the portions are rotated), each of the first pivot portions further has a pivot base (Fig. 12) surrounded by the ring-shaped groove, each of the second pivot portions further has a shaft surrounded by the ring-shaped rib (Fig. 12), and the shaft of each of the second pivot portions is latched to the pivot base of the corresponding first pivot portion.


Alternatively, claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0234526 A1) in view Byun et al. (US 2017/0090514 A1) as applied to claim 2 above, and further in view of Howard et al. (US 7,1209,39 B1)
Regarding claims 6-8,  Chen does not specifically disclose each of the connection elements has a first pivot portion adjacent to the locking portion, the head belt is a rigid head belt, and each of the connection portions is configured with a second pivot portion pivoted to the corresponding first pivot portion, or each of the first pivot portions has at least one ring-shaped groove, and each of the second pivot portions has at least one ring-shaped rib, the ring-shaped rib of each of the second pivot portions is inserted into and slidably disposed at the ring-shaped groove of the corresponding first pivot portion, or each of the first pivot portions further has a pivot base surrounded by the ring-shaped groove, each of the second pivot portions further has a shaft surrounded by the ring-shaped rib, and the shaft of each of the second pivot portions is latched to the pivot base of the corresponding first pivot portion.
Howard et al. teaches the ability to have a head worn device including a front portion 14, a connection portion connecting a rigid rear strap (16, noting it is rigid to the degree disclosed above) of the connection elements (21) has a first pivot portion (17), 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chen and replace the connection portion with one similar to Howard because such a change would replace one known strap type with another, and allow the straps to pivot relative to the host thereby ensuring that the strap is held in a comfortable place on the user’s head.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0234526 A1) in view of Howard et al. (US 7,120,939 B1).
Regarding claim 9, Chen discloses a head-mounted display (Fig. 1), comprising: a host (9), having two installing grooves and two opposite sidewalls (the instances of 942/922 on each side of the device. Noting the mechanism shown in Fig. 1 is 
Chen does not specifically disclose a supporting base, connected to the host via the first head belt, wherein the host is configured with a supporting portion at a side facing the supporting base, and the supporting portion has a first supporting point and a second supporting point opposite to each other, the supporting base has a third supporting point and a fourth supporting point opposite to each other, wherein the first supporting point and the third supporting point are connected into a first line segment, and the second supporting point and the fourth supporting point are connected into a second line segment, the first line segment and the second line segment are respectively located at two opposite sides of each of the connection portions.
Howard teaches the ability to have a head worn support device including a supporting base (35), connected to the host via the first head belt (16), wherein the front 
It would have been obvious to one having ordinary skill l in the art before the effective filing date to take the device of Chen and include a support portion similar to that of Howard because such a change would allow the device to further support articles held on the head and help spread force of the device on an area larger than a single strap support.
Regarding claim 10, modified Chen further discloses the first supporting point and the second supporting point are connected into a third line segment, and the third supporting point and the fourth supporting point are connected to a fourth line segment, the first line segment, the third line segment, the second line segment and the fourth line segment are sequentially connected to form a quadrilateral (noting Howard, Figs. 5-7).
Regarding claim 11, modified Chen and specifically Howard discloses the first head belt further comprises: two first extension portions (16, as well as shown in Fig. 13), respectively connected to the two connection portions; two second extension 
Regarding claim 12, modified Chen and specifically Howard discloses the supporting base is configured with a knob (36) coupled to a part where each of the retractable portions is extended into the supporting base and configured to drive each of the retractable portions to move relative to the supporting base.
Regarding claim 13, modified Chen and specifically Howard discloses the knob has a first holding portion (noting the circular base of the knob) and a second holding portion (noting the tri-lobed portion of the knob), and the first holding portion is located between the supporting base (35) and the second holding portion, and an outer diameter the second holding portion is gradually shrunk from the first holding portion toward a direction away from the supporting base (Fig. 5).
Modified Chen does not specifically disclose an outer diameter of the first holding portion is gradually expanded from the supporting base toward the second holding portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Chen and shape the first holding portion such that it gradually expands toward the second holding portion because such 

Alternatively, claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2007/0234526 A1) in view of Howard et al. (US 7,120,939 B1) and Byun et al. (US 2017/0090514 A1).
Regarding claim 9, Chen discloses a head-mounted display (Fig. 1), comprising: a host (9), having two installing grooves and two opposite sidewalls (the instances of 942/922 on each side of the device. Noting the mechanism shown in Fig. 1 is considered to be mirrored on the other side of the device), and the two installing grooves (noting the instance of 920/940 on each side of the device) respectively penetrating through the two sidewalls; two installing bases (noting each instance of 16, on each side of the device), fixed inside the host, wherein each of the installing bases has an abutting portion (162) and an installing portion (16) connected to each other, the abutting portion of each of the installing bases abuts against an inner edge of the corresponding sidewall, and the installing portion of each of the installing bases is exposed outside of the host through the corresponding installing groove (Fig. 2A); two connection elements (14), respectively installed onto the two installing portions of the two installing bases; and a head belt (8), having two opposite connection portions (noting the end portions), and the two connection portions being respectively connected to the two connection elements.

Howard teaches the ability to have a head worn support device including a supporting base (35), connected to the host via the first head belt (16), wherein the front portion (14) is configured with a supporting portion at a side facing the supporting base, and the supporting portion has a first supporting point and a second supporting point opposite to each other (Fig. 6 noting an upper point of each outer portion of 35), the supporting base has a third supporting point and a fourth supporting point opposite to each other (Fig. 7, noting a lower portion of each outer portion of 35), wherein the first supporting point and the third supporting point are connected into a first line segment, and the second supporting point and the fourth supporting point are connected into a second line segment, the first line segment and the second line segment are respectively located at two opposite sides of each of the connection portions.
It would have been obvious to one having ordinary skill l in the art before the effective filing date to take the device of Chen and include a support portion similar to that of Howard because such a change would allow the device to further support articles 
To the degree that it can be argued that Chen does not specifically disclose a mirrored connection device.
Byun et al. (Byun hereafter) teaches the ability to have a head mounted device including a host (110) having mirrored connection portions on each side of the device (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Chen and include mirrored connection portions because such a change would require a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 10, modified Chen further discloses the first supporting point and the second supporting point are connected into a third line segment, and the third supporting point and the fourth supporting point are connected to a fourth line segment, the first line segment, the third line segment, the second line segment and the fourth line segment are sequentially connected to form a quadrilateral (noting Howard, Figs. 5-7).
Regarding claim 11, modified Chen and specifically Howard discloses the first head belt further comprises: two first extension portions (16, as well as shown in Fig. 13), respectively connected to the two connection portions; two second extension portions, respectively connected to the two first extension portions, and there is a turning (noting the inner portion of 36) between each of the first extension portions and 
Regarding claim 12, modified Chen and specifically Howard discloses the supporting base is configured with a knob (36) coupled to a part where each of the retractable portions is extended into the supporting base and configured to drive each of the retractable portions to move relative to the supporting base.
Regarding claim 13, modified Chen and specifically Howard discloses the knob has a first holding portion (noting the circular base of the knob) and a second holding portion (noting the tri-lobed portion of the knob), and the first holding portion is located between the supporting base (35) and the second holding portion, and an outer diameter the second holding portion is gradually shrunk from the first holding portion toward a direction away from the supporting base (Fig. 5).
Modified Chen does not specifically disclose an outer diameter of the first holding portion is gradually expanded from the supporting base toward the second holding portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Chen and shape the first holding portion such that it gradually expands toward the second holding portion because such a change would require a mere change in shape of a component. There is no invention .

Allowable Subject Matter
Claim 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 25 April 2021 have been fully considered but they are not persuasive. 
Applicant points out that the interpreted portions of Chen, specifically the installing base and the connection element are integrally formed structure to be constructed as the main body and therefore they cannot be detached. Examiner asserts that it would have been obvious to one having ordinary skill in the art to make the connection elements detachable from the installing bases because such a change would require merely making formerly integral portions separable.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734